DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-16 and 18-24 are allowed.
The following is a statement of reasons for allowance:  
		Regarding claim 1, the cited prior art of record Guru et al. (U.S. 2009/0204232 A1), either singularly or in combination, fail to anticipate or render obvious a self-organizing data marketplace, comprising: wherein the at least one sensor is structured to detect a condition of the power roller of the at least one corresponding conveyor comprising at least one of: a rate of rotation of the power roller of the at least one corresponding conveyor, a load being transported by the power roller of the at least one corresponding conveyor, a power amount consumed by the power roller of the at least one corresponding conveyor, or a rate of acceleration of the power roller of the at least one corresponding conveyor, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
		Regarding claim 5, the cited prior art of record Guru et al. (U.S. 2009/0204232 A1), either singularly or in combination, fail to anticipate or render obvious a self-organizing data marketplace, comprising: at least one data collector and at least one corresponding conveyor in an industrial environment, wherein the at least one data collector is structured to collect detection values from at least one sensor of a power roller of the at least one corresponding conveyor; and
a transaction system structured to interpret a user data request, and to selectively provide a portion of the self-organized data pool to a user in response to the user data request, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
		Regarding claim 6, the cited prior art of record Guru et al. (U.S. 2009/0204232 A1), either singularly or in combination, fail to anticipate or render obvious a self-organizing data marketplace, comprising: at least one data collector and at least one corresponding conveyor in an industrial environment, wherein the at least one data collector is structured to collect detection values from at least one sensor of a power roller of the at least one corresponding conveyor, a transaction system structured to interpret a user data request, and to selectively provide a portion of the self-organized data pool to a user in response to the user data request, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
		Regarding claim 8, the cited prior art of record Guru et al. (U.S. 2009/0204232 A1), either singularly or in combination, fail to anticipate or render obvious a self-organizing data marketplace, comprising: at least one data collector and at least one corresponding conveyor in an industrial environment, wherein the at least one data collector is structured to collect detection values from at least one sensor of a power roller of the at least one corresponding conveyor, a transaction system structured to interpret a user data request, and to selectively provide a portion of the self-organized data pool to a user in response to the user data request, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
		Regarding claim 14, the cited prior art of record Guru et al. (U.S. 2009/0204232 A1), either singularly or in combination, fail to anticipate or render obvious a self-organizing data marketplace, comprising: at least one data collector and at least one corresponding conveyor in an industrial environment, wherein the at least one data collector is structured to collect detection values from at least one sensor of a power roller of the at least one corresponding conveyor, a transaction system structured to interpret a user data request, and to selectively provide a portion of the self-organized data pool to a user in response to the user data request, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
		Regarding claim 16, the cited prior art of record Guru et al. (U.S. 2009/0204232 A1), either singularly or in combination, fail to anticipate or render obvious a self-organizing data marketplace, comprising: collecting detection values from a plurality of data collectors, wherein each of the plurality of data collectors is structured to collect detection values from at least one sensor of a corresponding one of a plurality of conveyors; selectively providing a portion of the self-organized data to a user in response to the user data request, wherein the selectively providing is in response to an authorization, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
		Regarding claim 18, the cited prior art of record Guru et al. (U.S. 2009/0204232 A1), either singularly or in combination, fail to anticipate or render obvious a self-organizing data marketplace, comprising: storing a data pool in a data storage comprising at least a subset of the detection values, wherein the detection values comprise at least one of a rate of rotation of a power roller of the conveyor, a load being transported by the power roller, a power amount consumed by the power roller, or a rate of acceleration of the power roller; selectively providing a portion of the self-organized data to a user in response to the user data request, wherein the selectively providing is in response to a payment or subscription verification, in combination with all the other limitations in the claim as claimed and defined by the Applicant.

		Regarding claim 19, the cited prior art of record Guru et al. (U.S. 2009/0204232 A1), either singularly or in combination, fail to anticipate or render obvious n apparatus, comprising: a plurality of data collectors and a corresponding plurality of conveyors, wherein each of the plurality of data collectors is structured to collect detection values from at least one sensor from a power roller of one of the corresponding plurality of conveyors; a transaction system structured to interpret a user data request, and to selectively provide a portion of the data pool to a user in response to the user data request, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864